NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 31 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-10237

                Plaintiff-Appellee,             D.C. No. 4:18-cr-00263-JGZ-JR-1

 v.
                                                MEMORANDUM*
ROBERT FRANCIS KREBS,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Jennifer G. Zipps, District Judge, Presiding

                             Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Robert Francis Krebs appeals from the district court’s judgment and

challenges the 262-month sentence imposed following his jury-trial conviction for

armed bank robbery, in violation of 18 U.S.C. § 2113(a) and (d). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Krebs contends that his sentence is substantively unreasonable in light of his

age and medical ailments. The district court did not abuse its discretion. See Gall

v. United States, 552 U.S. 38, 51 (2007). The within-Guidelines sentence is

substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and

the totality of the circumstances, including Krebs’s criminal history, the serious

nature of the offense conduct, and the harm caused to the victims of the offense.

See Gall, 552 U.S. at 51; see also United States v. Gutierrez-Sanchez, 587 F.3d

904, 908 (9th Cir. 2009) (“The weight to be given the various factors in a particular

case is for the discretion of the district court.”). Moreover, contrary to Krebs’s

contention, the record reflects that the district court considered his arguments and

the § 3553(a) factors, and thoroughly explained why a lower sentence was not

warranted. See United States v. Carty, 520 F.3d 984, 992-93 (9th Cir. 2008) (en

banc).

         AFFIRMED.




                                            2                                   21-10237